PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/656,613
Filing Date: 21 Jul 2017
Appellant(s): Soto et al.



__________________
Andrew W. Jenkins
Registration No. 70836
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/03/2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/03/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION."
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The rejection of claims 1-15 under nonstatutory double patenting over US Patent No. 10,052,878 B2 in view of Jones (US20120134687A1), previously set forth in the mailed office action on 9/3/2020, has been withdrawn by the examiner.

Response to Argument
Claims 1, 9-12, and 16 are patentable under 35 U.S.C. § 103 over Lee (US2015/0110504) in view of Firth (US 2015/0264026) and Jones (US 2012/0134687)
Appellant argued “Lee, Firth, and Jones, alone and in combination, do not teach or render obvious both ‘authenticating the second microcontroller by the first microcontroller’ and then ‘authenticating the consumable or detachable element by the second microcontroller, using a secret authentication key K_AUTH stored in the industrial printer and in the consumable or detachable element’ as recited by the claim”, “none of these reference describe the claimed second authentication”, “the claims relate to separate authentication steps whereas the prior art only teaches a single or mutual authentication step. If one of ordinary skill were to combine these references, the result would simply be to incorporate various aspects of the authentication in one reference to the existing authentication in another reference. Nothing in the references suggest actually adding a second authentication, let alone subsequent to the claimed data transfer, as claimed” (pages 3-4 of Appeal Brief). 
Examiner respectively disagrees with the appellant for the following reason.
The examiner acknowledges claim 1 recites two separate authentication steps, namely, authenticating the second microcontroller by the first microcontroller, and authenticating the consumable or detachable element by the second microcontroller. These two separate authenticating steps can be interpreted as two independent steps, even though the second authenticating step may be performed after the first authenticating step. In particular, in step d) for authenticating the consumable or detachable element by the second microcontroller using a secret authentication key K_AUTH stored in the industrial printer and in the consumable or detachable element, nowhere in the claim specifies the key K_AUTH is related to the steps of a) to c), i.e. step d) is not necessarily interpreted as in response to step a) - step c). And in step c), the exchanging data between the first and second microcontrollers has not been specified to include the secret authentication key K_AUTH that step d) is based upon. Examiner would like to point out that dependent claim 3 recites that step c) comprises sending the secret authentication key K_AUTH from the first microcontroller to the second microcontroller. Therefore the only relationship between the first authenticating step and the second authenticating step is that the second authenticating step may occur after the first authenticating step. However examiner asserts the combination of the second authenticating step with the first 
First of all, both the first authenticating step between two microcontrollers (or devices), and the second authenticating step between microcontroller (device, etc.) and the consumable or detachable element (i.e. device) using a secret key (such as K_AUTH as recited in the claim) are well known in the art (see e.g. Lee, Jones below). 
Lee teaches authenticating a consumable unit by having a controller 110 transmitting an encoded signal (that includes a random value R1) to CRUM chip 210 which creates a section key for communication session (see Lee para. [87]-[89] and referring to Fig. 6). In Lee, the authentication of the consumable unit can be understood as authentication of a second microcontroller by the first microcontroller, or authentication of a consumable or detachable element by a second microcontroller. While reference Jones teaches authenticating a customer replaceable unit (CRU) by using a validation code, Jones specifically teaches that the validation code is secret value that may be hidden from view (e.g. Jones para [7]).
For a system with more than two microcontrollers (or devices, in this case, the first microcontroller, the second microcontroller, the consumable or detachable element) to perform secure communications (such as data exchange between the first microcontroller and the second microcontroller with encryption), each one of the microcontrollers (or devices) can be authenticated in a sequence of one authentication after another, i.e. the to-be-authenticated microcontroller may be authenticated by a trusted (the one that already been authenticated) microcontroller. And it is well known in the art that authentication between microcontrollers (or devices) involves some kind of secret key(s). As it has been discussed above, Lee teaches generating a session key based on random values and Jones teaches matching validation code for 

Appellant argued “one of ordinary skill in the art would not have been motivated to combine Lee and Firth for the reason provided by the action because there is no cloud communication in Lee between the relevant devices that needs to be secured. Therefore, the alleged combination of references is also improper” (page 4 of Appeal Brief).
Examiner respectively disagrees with the appellant for the following reason.
First, reference Firth is used to teach limitation “b) sending … data transfer secret key Sk1 from the first microcontroller … to the other microcontroller, for data transfers between … microcontrollers” (see Firth para. [0064] “after authenticating of one or both of controller 420 and worker VM 442, a session key can be exchanged, and any data communicated between controller 420 and worker VM 442 can be encrypted based on the session key”). 
Second, the claim has not specified what type of communication between the microcontrollers or between the microcontroller and the consumable or detachable element. The 
Appellant’s further argument regarding how communication (see pages 4-5 of Appeal Brief) between devices in Lee and Firth in combining the teachings of Lee with Firth is irrelevant to the scope of claim under discussion. In both cases (Lee’s authentication of CRUM by controller, and Firth’s authentication of worker VM by controller), secure communication between respective devices is necessary, which is why the communication can occur between authenticated devices. For this reason, appellant’s argument that “Once authenticated, the communications may ultimately be unimportant and thus security may be of no concern. Second, securing communication is not necessarily needed on a closed network” and “the secured communication offered by Firth is not relevant or applicable to Lee because it does not solve any 

Appellant argued “dependent Claims 9-12 and 16 (page 5 of Appeal Brief). 
In response to Appellant’s arguments that “Inasmuch as claims 9-12 and 16 depend from claim 1, they are allowable for at least the same reasons as claim 1”. Examiner respectively disagrees, claims 9-12 and 16 are not allowable for at least the same reason as set forth above with regards to claim 1. 

Claim 2 is patentable under 35 U.S.C. § 103 over Lee (US 2015/0110504) in view of Firth (US 2015/0264026), Jones (US 2012/0134687), Small (US 2018/0012311), and Walmsley (US 2009/0126030)
Appellant argued “Claim 2” (page 5 of Appeal Brief).
In response to Appellant’s argument that “Inasmuch as claim 2 depends from claim 1, it is allowable for at least the same reasons as claim 1”. Examiner respectively disagrees, claim 2 is not allowable for at least the same reason as set forth above with regards to claim 1.

Claims 3 and 4 are patentable under 35 U.S.C. § 103 over Lee (US 2015/0110504) in view of Firth (US 2015/0264026), Jones (US 2012/0134687), and Stenberg (US 2010/0037053)
Appellant argued “Claims 3 and 4” (pages 5-6 of Appeal Brief).
In response to Appellant’s argument that “Inasmuch as claims 3 and 4 depend from claim 1, they are allowable for at least the same reasons as claim 1”. Examiner respectively disagrees, claims 3 and 4 are not allowable for at least the same reason as set forth above with regards to claim 1.

Appellant further argued regarding claim 4 that the cited reference (i.e. Stenberg) only teaches an initial authentication followed by data transfer and not a second, subsequent authentication, as claimed (page 6 of Appeal Brief). 
Examiner respectively disagrees. As it is shown in Fig. 5 of Stenberg, that the subscriber modules in the mobile station implement mutual authentication on the basis of the secret that they share with the authentication centre of SwMI, i.e. either Kd or Ks are the shared secret after authenticating of the subscriber modules authenticate with the authentication centre of SwMT (see Stenberg para. [54]). Then the detachable subscriber module authenticates with the mobile equipment by using the shared secret if the encrypted message can be decrypted successfully (see Stenberg para. [76] - [77]). The later authentication is the mutual authentication (see e.g. [77] “The mobile equipment decrypts the message and checks (step 536) whether the content is acceptable. The ability to return the random value Rn1 generated by the mobile equipment demonstrates that the detachable subscriber module was able to appropriately decrypt the previous message. In addition, now also the mobile equipment acquires the knowledge of the random numbers Rn1 and Rn2. Accordingly, in a positive case the mobile equipment and the detachable subscriber module are authenticated”).

Claim 5 is patentable under 35 U.S.C. § 103 over Lee (US 2015/0110504) in view of Firth (US 2015/0264026), Jones (US 2012/0134687), and Booth (US 2008/0263345)
Appellant argued “Claim 5” (page 6 of Appeal Brief).
In response to Appellant’s argument that “Inasmuch as claim 5 depends from claim 1, it is allowable for at least the same reasons as claim 1”. Examiner respectively disagrees, claim 5 is not allowable for at least the same reason as set forth above with regards to claim 1.
Claim 6 is patentable under 35 U.S.C. § 103 over Lee (US 2015/0110504) in view of Firth (US 2015/0264026), Jones (US 2012/0134687), and Walmsley '030 (US 2010/0153729)
Appellant argued “Claim 6” (page 6 of Appeal Brief).
In response to Appellant’s argument that “Inasmuch as claim 6 depends from claim 1, it is allowable for at least the same reasons as claim 1”. Examiner respectively disagrees, claim 6 is not allowable for at least the same reason as set forth above with regards to claim 1.

Claims 7, 8, and 13-15 are patentable under 35 U.S.C. § 103 over Lee (US2015/0110504) in view of Firth (US 2015/0264026), Jones (US 2012/0134687), and Conway (US 2010/0289845)
Appellant argued “Claims 7, 8, and 13-15” (page 6 of Appeal Brief).
In response to Appellant’s argument that “Inasmuch as claims 7, 8, and 13-15 depend from claim 1, they are allowable for at least the same reasons as claim 1”. Examiner respectively disagrees, claims 7-8 and 13-15 are not allowable for at least the same reason as set forth above with regards to claim 1.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MICHAEL M LEE/Examiner, Art Unit 2436                                                                                                                                                                                                        
Conferees:
/KENDALL DOLLY/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.h